Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on November 23, 2021.
	On lines 4-5 of claim 15, the phrase “a dispenser configured to dispense a washing fluid onto the fluid sample on the dry slide” was changed to: 
-- a dispenser configured to dispense a washing fluid onto the fluid sample on the at least one dry slide--.
	On lines 6-9 of claim 15, the phrase “a control unit configured to: (i) position a reading window to correspond to an area of the fluid sample in the image; (ii) reduce the reading window to exclude an interference area caused by the washing fluid; and (iii) perform at least one assay using the reduced reading window” was changed to:
--a control unit configured to: (i) obtain an image of the fluid sample on the at least one dry slide; (ii) position a reading window to correspond to an area of the fluid sample in the image; (iii) reduce the reading window to exclude an interference area caused by the washing fluid; and (iv) perform at least one assay using the reduced reading window--. 
	On line 2 of claim 20, the phrase “the dry slide” was changed to –the at least one dry slide--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/458,474 is being allowed since while the closest prior art to DiMagno et al (US 2016/0025715), Higgins et al (US 2008/0316466), Zhan et al (US 2013/0242308), Ding et al (US 2020/0005488), Tiffany et al (US 5,508,200), and Lea et al (US 2008/0259321), (see paragraph below for a brief description of these references) teach of various methods and systems for optically reading an image of a sample on a support media/slide/test carrier, none of this prior art of record teaches or fairly suggests a method and an apparatus for performing an assay on a fluid sample comprising obtaining an image of a fluid sample on a dry slide, positioning a reading window to correspond to an area of the fluid sample in the image, determining an interference area caused by a dispensing of a washing fluid onto the fluid sample within the reading window based on light intensity, reducing the reading window to eliminate the interference area from the reading window, and performing an assay on the fluid sample using the reducing reading window. In particular, the closest prior art of record fails to teach or fairly suggest the limitations of determining an interference area within the reading window based on light intensity, reducing the reading window to eliminate the interference area from the reading window, and performing an assay on the fluid sample using the reducing reading window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: DiMagno et al (US 2016/0025715) who teach of an assay device comprising a sample on a dry slide which can be read by an optical element; Higgins et al (US 2008/0316466) who teach of a method of performing spectroscopy on a sample by illuminating a target sample with light in a crescent-shaped or semi-circle shaped pattern; Zhan et al (US 2013/0242308) who teach of a device for reading assay results on a test carrier; Ding et al (US 2020/0005488) who teach of a method and apparatus for selecting a slide media image read location; Tiffany et al who teach of a method of imaging samples on a support media and washing the samples to remove background interference; and Lea et al who teach of a method and a system for optically reading an assay slide device containing a test sample. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 23, 2021